DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/24/22, for application number 16/405,590 has been received and entered into record.  Claims 1, 7, and 12 have been amended.  Therefore, Claims 1-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al., US PGPub 2017/0212605 (as cited in the IDS), in view of Marsden, US Pat. No. 9,069,390.
Regarding Claim 1, Bruno discloses a method comprising: receiving, an indication of initiation of a sanitation mode for the computing device [FIG. 3 an indication of start of a cleaning mode is received at a computer; the keyboard communicates with computer, par 25];
responsive to receiving the indication of the initiation of the sanitation mode, disabling, based on the receiving, communication between an input device coupled to the computing device and an operating system (OS) of the computing device to initiate the sanitation mode, such that any actuation of the input by the user while the computing device is in the sanitization mode does not result in the OS or any application running on the computing device performing a corresponding action [the computer system disengages the keyboard when the clean mode indication is received at the computer (i.e. no keyboard inputs are recognized during sanitization mode, and thus no corresponding actions by the OS or any applications would occur), par 26].
However, while Bruno discloses entering the sanitization mode and preventing input from resulting in the OS or any application from performing a corresponding action, Bruno does not explicitly teach detecting and registering, by the BIOS, actuation of the input device by the user while the computing device is in the sanitization mode; and in response to registration of the actuation of the input device by the user while the computing device is in the sanitization mode, providing, by the BIOS, an output indicative of the actuation of the input device by the user while the computing device is in the sanitization mode, such that the output indicative of the actuation of the input device is provided even though the computing device is in the sanitization mode.
In the analogous art of cleaning computing system input devices, Marsden also discloses disabling communication between an input device and an operating system of the computing device [pause state can temporarily suspend operation of the keyboard so that it may be cleaned, col. 6, ll. 28-31], and additionally teaches detecting and registering, by the BIOS, actuation of the input device by the user while the computing device is in the sanitization mode [the device 100 includes one or more motion (or vibration) sensors 130 that communicate with the CPU 110 when the surface is tapped, in a manner similar to that of the touch sensor(s) 120. The CPU 110 communicates with a hardware controller for a visual output 140 to send user alerts, col. 4, ll. 50-55]; and in response to registration of the actuation of the input device by the user while the computing device is in the sanitization mode, providing, by the BIOS, an output indicative of the actuation of the input device by the user while the computing device is in the sanitization mode, such that the output indicative of the actuation of the input device is provided even though the computing device is in the sanitization mode [an embodiment of the cleanable surface incorporates a virtual visual representation of the surface on a display (either attached to the surface or on the screen of a connected computer (the visual output 140)). This visual representation, sometimes referred to as a “heat map”, changes the color of the virtual surface (or touch surface) wherever a touch occurs; the surface being a keyboard (performed in a manner similar to that as disclosed in paragraphs 22 and 23 of the Specification as filed, in which the control module registers the actuation and an output is provided to the user in response), col. 6, ll. 59-65; col. 2, ll. 43-46].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno and Marsden before him before the effective filing date of the claimed invention, to incorporate receiving and registering the various inputs and actuations while input is disabled to the operating system, as taught by Marsden, into the method as disclosed by Bruno, to allow users to rest their hands or fingers on an input surface without causing an event actuation [col. 1, ll. 12-16]. 
Regarding claim 4, Bruno and Marsden disclose the method as claimed in claim 1. Bruno further discloses wherein providing the output further comprises displaying a diagrammatic representation of the input device on a display device of the computing device [FIG. 6 an image of the keyboard is displayed on a display of the computer, par. 30].
Regarding claim 5, Bruno and Marsden disclose the method as claimed in claim 4. Marsden further discloses wherein the input device comprises a touchpad or a clickpad, and wherein registering the actuation comprises sensing a portion of the touchpad or the clickpad being touched by the user; and providing the output comprises changing a depiction of the portion of the touchpad or the clickpad in the diagrammatic representation when the portion of the touchpad or clickpad is touched [an embodiment of the cleanable surface incorporates a virtual visual representation of the surface on a display (either attached to the surface or on the screen of a connected computer (the visual output 140)). This visual representation, sometimes referred to as a “heat map”, changes the color of the virtual surface (or touch surface) wherever a touch occurs; the surface being a keyboard (performed in a manner similar to that as disclosed in paragraphs 22 and 23 of the Specification as filed, in which the control module registers the actuation and an output is provided to the user in response), col. 6, ll. 59-65; col. 2, ll. 43-46].
Regarding claim 6, Bruno and Marsden disclose the method as claimed in claim 1. Marsden further discloses wherein providing the output further comprises displaying a notification of actuation of the input device on a display of the computing device [an embodiment of the cleanable surface incorporates a virtual visual representation of the surface on a display (either attached to the surface or on the screen of a connected computer (the visual output 140)). This visual representation, sometimes referred to as a “heat map”, changes the color of the virtual surface (or touch surface) wherever a touch occurs; the surface being a keyboard (performed in a manner similar to that as disclosed in paragraphs 22 and 23 of the Specification as filed, in which the control module registers the actuation and an output is provided to the user in response), col. 6, ll. 59-65; col. 2, ll. 43-46].
Regarding claim 12, Bruno discloses a non-transitory computer-readable medium comprising instructions executable by a processing resource to [a cleaning system software that runs on a computer, par. 11. It is inherent that all software is stored on non-transitory computer storage media].  
The remainder of Claim 12 repeats the same limitations as recited in Claim 1 and is rejected accordingly.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Marsden, and further in view of Clark et al, US PGPub 2006/0180450.
Regarding Claim 2, Bruno and Marsden disclose the method as claimed in Claim 1.  However, Bruno and Marsden do not explicitly teach enabling, by the BIOS, the input device after expiry of a predetermined time period from the receiving of the indication of the initiation of the sanitization mode to cause the computing device to terminate the sanitation mode.
In the analogous art of cleaning keyboards, Clark teaches a clean mode comprising enabling the input device after expiry of a predetermined time period from the receiving of the indication of the initiation of the sanitization mode to cause the computing device to terminate the sanitation mode [0141: the keyboard is in a clean mode (i.e. disabled) until the clean mode timer expires, i.e. clean mode is terminated (516 Fig. 22A)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Marsden, and Clark before him before the effective filling date of the claimed invention, incorporate a timer for a keyboard cleaning cycle, as taught by Clark, into the method as disclosed by Bruno and Marsden, to remove the burden on the user of keeping track of the scheduled cleaning periods by warning the user when the cleaning cycles have begun, and indicating when they have terminated [Fig. 22A; par 8].
Claims 3, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Marsden, and further in view of Montero et al. US PGPub 2017/0256143.
Regarding claim 3, Bruno and Marsden disclose the method as claimed in claim 1. Marsden further discloses wherein the input device comprises a keyboard [surface is a keyboard, col. 2, ll. 43-46], such that a key of the keyboard has a key indicator operable upon actuation of the key, and wherein registering the actuation comprises sensing a depression of the keys; and providing the output comprises at least one of changing an operation state of the key indicator, changing a color of a light emitted by the key indicator and changing an intensity of a light emitted by the key indicator when the key is sensed to be depressed [an embodiment of the cleanable surface incorporates a virtual visual representation of the surface on a display (either attached to the surface or on the screen of a connected computer (the visual output 140)). This visual representation, sometimes referred to as a “heat map”, changes the color of the virtual surface (or touch surface) wherever a touch occurs, col. 6, ll. 59-65].
However, Bruno and Marsden do not explicitly teach the keyboard such that a key of the keyboard has a light emitting diode (LED) operable upon actuation of the key, and hence providing an output by changing an operation state of the LED, a color of a light emitted by the LED, or changing an intensity of a light emitted by the LED when the key is sensed to be depressed.
In the analogous art of keyboard indicators, Montero teaches a keyboard event warning system [FIG. 3 (304) keyboard], such that a key of the keyboard has a light emitting diode (LED) [backlit keyboard with each cap having a LED (302a-302n), par. 14 “Each respective key 206 may include a light emitting subsystem (e.g., an LED subsystem) configured to backlight that respective key when activated”], and hence providing an output by changing an operation state of the LED, a color of a light emitted by the LED, or changing an intensity of a light emitted by the LED [FIG. 4 (404) activate light emitting to lit based on event message. See Fig. 5 for illustrations/examples].
Backlit keyboards are well-known in computer technology; the backlight illuminates the letters and symbols on the keys to make them visible in low light environments.
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Marsden, and Montero before him before the effective filling date of the claimed invention, to incorporate the light emitting diode system taught by Montero in the method of Bruno and Marsden, to enhance visibility and accuracy for the user when using computer during low light environments.
Regarding claim 7, Bruno discloses a computing device comprising [system of fig. 2]: a keyboard comprising [keyboard (11)]: an operating system (OS) to receive input from the keyboard [an inherent operating system that runs a cleaning software, “the software will detect which keys have been pressed”, par. 27], the OS comprising: a sanitization mode module to receive a user input to initiate a sanitization mode [one of a cleaning button, a user menu selection through an interface, or a server to receive a user request for starting a cleaning cycle, pars. 21 and 25. See also (21), (23) and/or (24) Fig. 5 for examples/illustrations]; and a control module to: decouple the keyboard from the OS upon the sanitization mode being initiated, such that any actuation of the keyboard by a user while the computing device is in the sanitization mode does not result in the OS or any application running on the computing device performing a corresponding action [starting of a cleaning cycle “disengages” the keyboard from the computer system” (i.e. no keyboard inputs are recognized during sanitization mode, and thus no corresponding actions by the OS or any applications would occur), par 26].
However, Bruno does not explicitly teach providing a command to indicate the keys which are actuated during sanitization mode.
In the analogous art of cleaning computing system input devices, Marsden also discloses disabling communication between an input device and an operating system of the computing device [pause state can temporarily suspend operation of the keyboard so that it may be cleaned, col. 6, ll. 28-31], and additionally teaches providing, by the BIOS, an output indicative of the actuation of the input device by the user while the computing device is in the sanitization mode, such that the output indicative of the actuation of the input device is provided even though the computing device is in the sanitization mode [an embodiment of the cleanable surface incorporates a virtual visual representation of the surface on a display (either attached to the surface or on the screen of a connected computer (the visual output 140)). This visual representation, sometimes referred to as a “heat map”, changes the color of the virtual surface (or touch surface) wherever a touch occurs; the surface being a keyboard (performed in a manner similar to that as disclosed in paragraphs 22 and 23 of the Specification as filed, in which the control module registers the actuation and an output is provided to the user in response), col. 6, ll. 59-65; col. 2, ll. 43-46].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno and Marsden before him before the effective filing date of the claimed invention, to incorporate receiving and registering the various inputs and actuations while input is disabled to the operating system, as taught by Marsden, into the method as disclosed by Bruno, to allow users to rest their hands or fingers on an input surface without causing an event actuation [col. 1, ll. 12-16]. 
However, Bruno and Marsden do not explicitly teach implementing keys with each of the keys being associated with a light emitting diode (LED); and a keyboard controller to control an operation of the LED corresponding to each of the keys; or provide a command to the keyboard controller to operate the LED corresponding to each of keys, based on actuation of the keys in the sanitization mode.
In the analogous art of keyboard indicators, Montero teaches keys with each of the keys being associated with a light emitting diode (LED) [backlit keyboard implementing LEDs respective to each key cap (316a-316n Fig. 3), par. 19]; and a keyboard controller to control an operation of the LED corresponding to each of the keys [controller (308) controls each LED circuitries (318a-318n), par. 18]; provide a command to the keyboard controller to operate the LED corresponding to each of keys [the keyboard controller receives messages of events and operates the LED(s) of a specified key or set of keys (1, 2, 3, or 4 Fig. 5) based on event, see pars. 24 and 35].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Marsden, and Montero before him before the effective filling date of the claimed invention, to incorporate the light emitting diode system taught by Montero in the method of Bruno and Marsden, to enhance visibility and accuracy for the user when using computer during low light environments.
Regarding claim 9, Bruno, Marsden, and Montero disclose the computing device as claimed in claim 7. Bruno further discloses a pointing device to provide inputs to the OS, wherein the control module is to suspend transfer of the inputs from the pointing device to the OS in the sanitization mode [0054: a mouse or a trackball where features of the cleaning system are applied. Features such as suspending inputs from the pointing device in the sanitation mode are inherent properties of the system, see par. 26].
Regarding claim 10, Bruno, Marsden, and Montero disclose the computing device as claimed in claim 7. Marsden further discloses a touchpad or clickpad wherein the control module is to suspend transfer of inputs from the touchpad or clickpad to the OS in the sanitization mode [pause state can temporarily suspend operation of the keyboard so that it may be cleaned, col. 6, ll. 28-31].
Regarding claims 13 and 14, Bruno discloses a non-transitory computer readable medium of Claim 12.  Claims 13 and 14 repeat the same limitations as recited in Claim 3, and thus are rejected accordingly
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Marsden, and Montero, and further in view of Clark.
Regarding claim 8, Bruno, Marsden, and Montero disclose the computing device as claimed in claim 7. Bruno further discloses a cleaning button that can be pressed to activate the cleaning cycle [par. 22].  However, the combination of references does not explicitly teach wherein the control module is to receive, from the keyboard, a command to terminate the sanitization mode, and wherein the sanitization mode module is to provide a notification of termination of the sanitization mode.
Clark teaches wherein a control module is to receive, from a keyboard, a command to terminate the sanitization mode, and wherein the sanitization mode module is to provide a notification of termination of the sanitization mode [keyboard send a command (518 Fig. 22A) through a clean mode button press (600 Fig. 9) to terminate the clean mode and to turn off a clean mode indicator (520 Fig. 22A), indicating to the user the termination of the clean mode, par. 141].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of Clark in the combined system of Bruno, Marsden, and Montero. One would have been motivated to implement a keyboard command to terminate a clean cycle because it would provide end users with the convenience of returning the computer system to normal mode if the end user urgently necessitates immediate use of the computer system before completion of the cleaning cycle.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Marsden, and Montero, and further in view of Cudak et al., US Pat No. 9,492,576. 
Regarding claim 11, Bruno, Marsden, and Montero disclose the computing device as claimed in claim 7. Bruno further discloses a display device [FIG. 5 computer display screen, par. 26].
While Bruno further discloses the cleaning cycle of the computer keyboard may be automatically scheduled or initiated from a remote server [par. 27 and Fig. 3, steps 30-32], the combination of references does not explicitly teach wherein the control module is to disable the display device in the sanitization mode.
In the analogous art of disinfecting a computer keyboard, Cudak teaches a disinfection method for a computer apparatus comprising a display device, wherein a control module is to disable the display device in the sanitization mode [FIG. 7 (130) locking display screen in a closed position in during a predetermined disinfection duration].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Marsden, Montero, and Cudak before him before the effective filling date of the claimed invention, to incorporate the disinfection method as taught by Cudak, into the device as disclosed by Bruno, Marsden, and Montero, to avoid excess power consumption during the disinfection process by locking the screen and completing the disinfection with the recommended intensity and duration of ultraviolet light [Cudak, col. 3, ll. 65-67; col. 4, ll. 1-5].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Marsden, and further in view of Cudak.
Regarding claim 15, Bruno and Marsden disclose the non-transitory computer-readable medium as claimed in claim 12. However, Bruno and Marsden do not explicitly teach further comprising instructions executable by the processing resource to: cause a display of the computing device to enter a low power or off state in response to initiation of the sanitization mode.
Cudak teaches a disinfection program of a computing device to cause a display of the computing device to enter a low power or off state in response to initiation of the sanitization mode [FIG. 7 (130) “lock the display screen in the closed position” during the disinfection process. A locked screen in a closed configuration is inherently in a low power state].
Bruno further discloses the cleaning cycle of the computer keyboard may be automatically scheduled or initiated from a remote server (par. 27 and Fig. 3, steps 30-32).
Cudak discloses a method for initiating a disinfecting a computer keyboard of a wherein the computer can be a laptop from a remote server (Fig. 1 and col. 1, lines 45-50).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Marsden, and Cudak before him before the effective filling date of the claimed invention, to incorporate the disinfection method as taught by Cudak, into the device as disclosed by Bruno and Marsden, to avoid excess power consumption during the disinfection process by locking the screen and completing the disinfection with the recommended intensity and duration of ultraviolet light [Cudak, col. 3, ll. 65-67; col. 4, ll. 1-5].

Response to Arguments
Applicant’s arguments filed 03/24/22 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.
Examiner notes Bruno is no longer relied upon to address the limitations at issue in the Remarks filed 03/24/22, and the rejection relies upon Marsden to disclose the newly amended limitations.  

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186